The election of Julia Kellogg, returned a member from the town of Shelburne, was controverted by Peter Holloway and others, on the ground, that he did not possess, and had not within a year, next preceding his election, been in possession of, a freehold estate, within the said town of Shelburne, of the value of one hundred pounds, or any ratable estate, within the said town, to that value.
On behalf of Mr. Kellogg, the selectmen and assessors of Shelburne certified, that “ he was, and for years had been, in possession of twenty-five acres of land, with a dwelling-house and other buildings thereon, lying in the centre of said town, for which lie was taxed in the last year’s assessment $6.43; valuation for 1807, $14.35, for 1808, $9.16, which was under mortgage, as a security for 900 dollars, 300 of which had been paid, leaving 600 due, which was not one-half the value of the place; and also, that he was the la wful owner of the one-half of a dwelling-house, merchant’s shop, and one acre and a quarter of land, lying in the centre of the town, which a few years previous was appraised at $850.” One of the assessors also certified, that Mr. Kellogg stood on the valution for 1808, real estate, $8.65, personal estate, $9.51.
On this memorial and evidence, the committee reported, that they were decidedly of opinion, that there was nothing contained in the memorial sufficient to invalidate the election. The report was agreed to.